Citation Nr: 1450092	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD), in excess of 30 percent prior to February 3, 2014.  

2.  Entitlement to an initial disability rating for PTSD, in excess of 50 percent from February 3, 2014.


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971, including service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned a 30 percent disability rating, effective June 17, 2011.

In March 2014, the RO assigned a disability rating of 50 percent, effective February 3, 2014.  The Veteran has not expressed satisfaction with the increased evaluation.  Moreover, the increase was not effective for the entire period on appeal.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons expressed below, the Board finds that the claims of entitlement to an increased initial disability rating for PTSD must be remanded for further development.  Here, the Veteran contends that his service-connected psychiatric disability is more disabling than the currently assigned 30 percent and 50 percent evaluations reflect.  

Initially, a review of the record indicates that the Veteran has received treatment of his psychological symptoms from his private family physician.  See VA examination dated January 2012.  As these records may be pertinent to the pending claims, the Board finds that, upon remand, the Veteran should again be requested to identify said treatment provider and complete the requisite authorization. 

The Veteran was most recently afforded a VA examination in February 2014.  At that time, the February 2014 examiner documented the Veteran's report of current suicidal ideation.  In particular, the Veteran was severely depressed and admitted to frequent suicidal thoughts related to increased depression following a recent cardiovascular accident (CVA).  The examiner then stated, "arrangements were made for him to see his own MHC provider following today's exam so that this can be further evaluated and appropriate actions taken for treatment."  See VA examination dated February 2014.  However, it is unclear whether the Veteran sought treatment after the examination.  The Veteran's claims file is absent of any records seeking further treatment.  Accordingly, these outstanding VA treatment records must be obtained, to the extent possible.  See Bell v. Derminski, 2 Vet. App. 611 (1992) (holding VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Additionally, the February 2014, VA examiner appropriately applied the diagnostic criteria for PTSD pursuant to the DSM-IV when examining the Veteran.  However, she failed to assign a global assessment of functioning (GAF) score related to the Veteran's PTSD (though it is noted that DSM-5 examinations do not assign GAF scores).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Crucially, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected PTSD.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD to include the extent of functional occupational impairment associated with this service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment which the Veteran may have received.  The Board is particularly interested in any records of treatment that the Veteran may have received at any VA facility and any private treatment provider since December 2013.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score, along with an explanation of the score.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected acquired psychiatric disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected psychiatric disability found to be present.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


